NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with
                                           Fed. R. App. P. 32.1



                      United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604
                                        Submitted July 25, 2008∗
                                         Decided July 29, 2008


                                                  Before

                                  FRANK H. EASTERBROOK , Chief Judge

                                  MICHAEL S. KANNE , Circuit Judge

                                  DIANE P. WOOD, Circuit Judge


No. 07-3255
                                                                  Petition for Review of an
DANIEL FONTUS,                                                    Order of the Board of
     Petitioner,                                                  Immigration Appeals.

                 v.                                               No. A73-033-399

MICHAEL B. MUKASEY, Attorney General of the
United States,
      Respondent.


                                                   Order

       Four months after the Board of Immigration Appeals affirmed an order
requiring Daniel Fontus’s removal to his native Haiti, he filed a motion to reopen. The
motion argued that Fontus would be persecuted should he return to Haiti, and that he
therefore is entitled to asylum or withholding of removal. The Board denied this
motion as untimely (the limit is three months). Although a motion may be submitted


        ∗ After an examination of the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-3255                                                                    Page 2

beyond three months if country conditions have deteriorated materially, the Board
observed that Fontus does not argue that country conditions have changed since the
time of the Board’s initial decision or his hearing before an immigration judge.

       Fontus argues in this court that the Board abused its discretion by denying his
motion to reopen. Claims of abuse of discretion in dealing with motions to reopen are
outside this court’s jurisdiction. Kucana v. Mukasey, No. 07-1002 (7th Cir. July 7, 2008); Li
Fang Huang v. Mukasey, No. 07-2961 (7th Cir. July 15, 2008).

        Fontus also argues that the Board violated the due process clause by refusing to
allow him to seek asylum. Constitutional contentions are within our jurisdiction. 8
U.S.C. §1252(a)(2)(D). But an opportunity for a hearing was provided. Fontus could
have applied for asylum years ago: he entered the United States in 1993 but did not
raise the possibility of asylum until 2007, after the order of removal had become final.
No case holds that the Constitution requires the agency to entertain belated claims by
aliens who had, but did not use, ample opportunity to seek asylum and withholding of
removal. Fontus’s constitutional argument is frivolous, nothing but the abuse-of-
discretion argument with different verbiage.

      The petition for review is denied to the extent it asserts that the Board violated
the Constitution and otherwise is dismissed for lack of jurisdiction.